DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    AD SPECS OF FLORIDA, LLC and MICHELE C. ADAMS d/b/a
               PROFORMA GLOBAL SOURCING,
                         Appellants,

                                    v.

  DENA VAN WINKLE, SCHUYLER VAN WINKLE and CORPORATE
 MARKETING AND BRANDING, INC. and CORPORATE MARKETING
                    SOLUTIONS, INC.,
                       Appellees.

                              No. 4D16-3411

                         [December 21, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE15-
002798 (03).

  Jonathan B. Sbar and Jodi L. Corrigan of Rocke, McLean & Sbar, P.A.,
Tampa, for appellants.

  Stephanie M. Taylor of Thompson Legal, P.A., Davie, for appellees.

PER CURIAM.

  Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.